


AMENDMENT NO. 5 TO THE ESCROW AGREEMENT
 
This Amendment No. 5 to the Escrow Agreement made as of the 4th day of June 2009
by and between K’s Media (formerly known as Kinglake Resources, Inc.,) a Nevada
corporation (the "KVME" or "Party A"); Orient Come Holdings Limited, a British
Virgin Islands company ("Party A Subsidiary" or "Orient"); Beijing K's Media
Advertising Ltd. Co., a limited liability company organized under the laws of
the PRC ("Chinese Advertisement Company" or "Party B"); the persons listed on
Schedule A hereto ("Party B Shareholders"); and Roetzel & Andress, a law firm
("Escrow Agent") (each of the parties hereto is a "Party" and, collectively,
they are the "Parties").
 
WITNESSETH
 
WHEREAS, the Parties entered into that certain Escrow Agreement dated as of
December 23, 2007 and the Parties wish to amend the Escrow Agreement upon the
terms set forth herein;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
 
 All defined terms not otherwise defined herein shall have the meanings ascribed
to them in the Escrow Agreement.
 
  1. The 10,500,000 new restricted common shares of KVME will be distributed to
Party B Shareholders according to the following terms and conditions:
 
“Not later than 30 days after the Form 10K filed with SEC” has been changed to
“Not later than 75 days after the Form 10K filed with SEC”
 
       2. In the event of any inconsistency between any of the terms and
conditions of this Amendment No. 5 to the Escrow Agreement and the Amendment
No.1, No.2, No.3 and No.4 to the Escrow Agreement, the terms and conditions of
this Amendment No. 5 to the Escrow Agreement shall prevail and control.  Except
as amended by this Amendment No.5 to the Escrow Agreement, the Escrow Agreement,
as amended, and all its terms and conditions are in full force and effect.


 
IN WITNESS WHEREOF, the parties have caused this Amendment No.5 to the Escrow
Agreement to be duly executed by their respective officers or principals
thereunto duly authorized as of the day and year first above written.
 






K's Media


Dated:  September 7, 2009            By: /s/ Jake Wei
Name: Jake Wei                                                            
Its: Director




Orient Come Holdings Limited


Dated:  September 7, 2009                      By:/s/ Ke Wang
Name: Ke Wang
Its: Director




Beijing K's Media Advertising Ltd. Co.


Dated:  September 7, 2009                     By: /s/ Kun Wei
Name: Kun Wei                                                      
Its: Director






Roetzel & Andress LPA
 


 
By:/s/ Brian Pearlman
Brian Pearlman




Party B Shareholders
See Schedule A


 
Schedule A




/s/ Andy Pang
Andy Pang




/s/ Chang Lin
Chang Lin




/s/ Lu, Yong
Lu, Yong






/s/ Wu, LiHong
Wu, LiHong






/s/ Wang, QingYa
Wang, QingYa











